OPINION

Per Curiam:

We have before us a transcript of only part of the proceedings below. In such cases, we presume that the testimony, and the inferences to be drawn from it, support the trial court’s findings. Kockos v. Bank of Nevada, 90 Nev. 140, 520 P.2d 1359 (1974); Fenkell v. Fenkell, 86 Nev. 397, 469 P.2d 701 *664(1970). In light of our authorities in this regard, and in light of such record as is before us, we cannot say as a matter of law that the trial court erred.
The judgment of the trial court is affirmed.